Citation Nr: 1641642	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the ability to walk following neck surgery. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran's spouse and an acquaintance


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C. in June 2016.  A transcript of the proceeding has been associated with the claims file. 

The issues of entitlement to a disability rating in excess of 10 percent for a neck disorder and a disability rating in excess of 20 percent for a low back disorder were raised by the Veteran during the June 2016 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he lost his complete ability to walk following a February 2010 cervical spine decompression surgery by a VA medical center.  He asserts that he is entitled to VA benefits pursuant to 38 U.S.C.A. § 1151 for the increased disability represented by his loss of the ability to walk, as it is either attributable to negligence by the medical providers who performed the surgery or it was an event not reasonably foreseeable. 

The Veteran was afforded a VA examination in March 2011 for the purpose of providing an opinion as to whether the February 2010 neck surgery resulted in additional disability and, if so, whether any identified additional disability was proximately due to negligence or carelessness on the part of the operating medical professionals and/or an event not reasonably foreseeable.  The examiner detailed the Veteran's history of diagnoses and treatment related to his back and neck disorders, and found that the Veteran first complained of neck pain in 1994.  According to the examiner, by 2000 the Veteran was complaining of balance problems, numbness and weakness in the shoulders, elbows and hands, and right leg pain from thigh to ankle.  A lumbar spine X-ray examination revealed arthritis in the lumbar spine, while a cervical spine MRI revealed spinal cord compression.  Apparently, the Veteran declined decompression surgery at the time, and continued to decline surgery until 2010.  The examiner reported that the February 2010 laminectomy and fusion were uneventful.  Following surgery, the Veteran was noted to be weak and was recommended for acute comprehensive rehabilitation.  The examiner found that the Veteran was able to self feed, use a wheelchair, and manage independent bladder care at the time of discharge; however, he had difficulty ambulating due to weakness and pain.  An X-ray examination at the time of discharge revealed severe degenerative joint disease of the bilateral hips. 

After the review of the claims file, the examiner opined that the February 2010 laminectomy and fusion was less likely than not "an incorrect procedure that has rendered the Veteran unable to walk."  In support thereof, the examiner found that the record of treatment for laminectomy and fusion did not indicate any departure from accepted levels of medical care or of medical care provider based on objective findings on exam, MRI and veteran's progressive deterioration at the time.  The examiner also noted that the Veteran had difficulty ambulating prior to surgery as well as significant degenerative joint disease of the hip and weakness of his upper extremities.  The examiner concluded by stating that the Veteran underwent an uncomplicated C3-6 decompression laminectomy and that his multiple medical problems have likely contributed to his current status. 

The Board finds that the March 2011 VA examination was not fully responsive to the issues underlying the Veteran's 38 U.S.C.A. § 1151 claim.  To begin, it is not clear whether the examiner fully considered the Veteran's lay statements regarding his status both pre- and post-operation and his contention that his loss of the ability to walk manifested only after service.  Although the examiner correctly noted that the Veteran had difficulty ambulating prior to the February 2010 surgery and was found to have significant degenerative joint disease of the hip and weakness of his upper extremities prior to surgery, the examiner did not offer any explanation as to why the Veteran was able to ambulate prior to the surgery and was not able to do so after the surgery.  Specifically, the examiner did not explicitly attribute the loss of the ability to walk to any particular disability, and merely stated only that the Veteran's multiple medical problems have likely contributed to his current status.  

In addition, the Board finds that the examiner did not offer a rationale to support the opinion that there was no departure from the accepted level of medical care other than a reference to treatment records documenting the Veteran's treatment prior to, during and following the February 2010 surgery.  Furthermore, the examiner did not discuss whether the loss of ability to walk was an event not reasonably foreseeable.  Therefore, a new VA examination is necessary in order to provide an opinion that attributes the Veteran's loss of the ability to walk to a diagnosed disability and then determines whether it is less likely than not that the identified disability is an "additional disability" under the criteria laid out in 38 C.F.R. § 1151.  If any disability is identified as an additional disability, the examiner must then opine as to whether that additional disability is due to the negligence, carelessness, or lack of proper skill on the part of VA, or an event not reasonably foreseeable. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain any/all VA treatment records dated after March 2011 from the VA medical center at which the Veteran has received treatment for his neck and low back disorders.  

2.  After completing the above, schedule the Veteran for a VA examination with a neurologist for the purpose of providing an opinion as to whether the February 2010 surgery resulted in any additional disability, and if so, whether that additional disability was due to negligence on the part of VA or an event not reasonably foreseeable.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the medical records documenting the VA laminectomy decompression in February 2010.  In addition, the examiner should review the March 2011 VA medical opinion and the Veteran's testimony during the June 2016 hearing.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with the record and sound medical judgment as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran incurred additional disability as a result of the February 2010 VA neck surgery.  Specifically, the loss of the ability to ambulate following the surgery must be accounted for by the examiner. 

For each identified additional disability found to be a result of the February 2010 neck surgery, the examiner should also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

3.  Following completion of all indicated development, readjudicate the Veteran's claim in appellate status.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

